Exhibit 10.5

 

CMS ENERGY CORPORATION

AND

CONSUMERS ENERGY COMPANY

 

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

The purpose of this Directors’ Deferred Compensation Plan (the “Plan”) is to
allow a Director of CMS Energy Corporation and/or Consumers Energy Company
(collectively, the “Company”) to defer to a later year the receipt and taxation
of all or a portion of the retainer and fees that would otherwise be paid to the
Director in a particular calendar year.

 

A Director who is not an employee of the Company and who is entitled to an
annual retainer and fees for attending meetings of the Company’s Board of
Directors and Committees thereof, may elect to irrevocably defer payment,
through notice to the Company on a form approved by the Company, of all or any
portion of the retainer and fees which would otherwise be paid to the Director. 
Such an election applies to amounts that would otherwise be paid during one
calendar year.

 

The election to defer must be made in the calendar year preceding the calendar
year in which the retainer and fees are to be earned.  To the extent permitted
by Internal Revenue Code Section 409A (“Section 409A”) a new Director may make a
deferral election for the calendar year in which he or she joins the Board, with
respect to retainer and fees paid for services to be performed subsequent to the
deferral election, by completing the form within thirty (30) days of joining the
Board.  Any deferral election shall become irrevocable as to the applicable
year’s retainer and fees at the end of the applicable enrollment period.

 

As part of such election to defer an amount under this Plan, the Director may
elect that the entire amount deferred (and all earnings thereon) be paid
(a) starting in the January following the Director’s separation from service, as
defined for purposes of Section 409A, from the Board; (b) starting on a
specified date that is after the last day of the year in which the retainer and
fees are earned; or (c) on the first to occur of (a) or (b).  Notwithstanding
the foregoing, if a Director who has elected to be paid following his or her
separation from service under clause (a) above is a “specified employee” under
Section 409A at the time of his or her separation, then payments under clause
(a) shall not be made or begin before the sixth month anniversary of the date of
the Director’s separation from service.

 

For each payment event elected as described above, the Director may elect that
(a) the entire amount deferred be paid in a lump sum or (b) that the deferred
amount be paid in a series of annual installment payments over a period from two
(2) to fifteen (15) years.  A Director who fails to make an election will be
presumed to have elected a lump sum payment following separation from service as
described above.

 

In the event of the death of the Director, all deferred amounts (and all
earnings thereon) that are still unpaid will be paid in January of the year
following death to the Director’s surviving beneficiary.  If no beneficiary is
named, the payment will be made to the Director’s estate.

 

1

--------------------------------------------------------------------------------


 

A Director shall have the right to modify the timing and form of his or her
earlier payout choices when all of the following conditions are satisfied:
(a) such election may not take effect until at least twelve (12) months after
the date on which such election is made; (b) the payment(s) with respect to
which such election is made is(are) deferred for a period of not less than five
(5) years from the date such payment would otherwise have been made (or, in the
case of installment payments, 5 years from the date the first installment was
scheduled to be paid); and (c) such election must be made not less than 12
months before the date the payment was previously scheduled to be made (or, in
the case of installment payments, 12 months before the first installment was
scheduled to be paid), if the Director’s previous commencement date was a
specified date.

 

Changes to the original payout choices that would accelerate the receipt of
benefits from the Plan are not permitted, except that the Governance and Public
Responsibility Committee of the Board may at its discretion accelerate payments
to the extent permitted by Section 409A.

 

Fidelity Investments has been appointed to act as the record keeper for the
Plan.  At the time of electing a deferral under the Plan, the Director shall
specify the proportions of the deferral to be invested among the various options
available as investments under the Plan.  The investment options available are a
broad group of options identical, as nearly as practicable, to the investment
options offered to the Company’s employees in various nonqualified deferred
compensation arrangements. Investment options may be reallocated in accordance
with Fidelity’s standard procedures with the exception that additional
restrictions may apply to any amounts invested in any Company stock.

 

The amounts deferred are to be satisfied from general corporate funds which are
subject to the claims of creditors.  To the extent the Company elects to place
funds with a trustee in a Rabbi Trust to pay its future obligations under this
Plan, such amounts remain the property of the Company and subject to the claims
of its creditors.

 

The Company may amend or terminate the Plan at any time.  The General Counsel
has authority to make such amendments as he or she deems to be appropriate to
comply with Section 409A and other applicable laws and regulations.  Upon
termination, any amount accrued under the Plan will remain in the Plan and be
paid out in accordance with the payment elections previously elected, except as
may otherwise be determined by the Company consistent with the requirements of
Section 409A, but no further deferred amounts will be permitted to be made to
the Plan.

 

 

 

 

Date Approved:  November 30, 2007

 

2

--------------------------------------------------------------------------------